—In an action to recover damages for breach of contract, the defendant third-party plaintiff Allstate Insurance Company appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated March 2, 1998, which granted the motion of the third-party defendant Henry J. Bosio pursuant to CPLR 3211 (a) (7) to dismiss the third-party complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that since no privity existed between the third-party plaintiff and the third-party defendant, the third-party complaint failed to state a cause of action. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.